EXHIBIT 10.1
 
SearchCore, Inc.
 
____________________________




SECURITIES PURCHASE AGREEMENT
Common Stock


__________________________
 

 
 
 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is entered into on October
25, 2013 (the “Effective Date”) by and between SearchCore, Inc., a Nevada
corporation (the “Company”), and Sabas D. Carrillo, an individual (the
“Purchaser”).  The Company and the Purchaser shall each be referred to as a
“Party” and collectively as the “Parties.”
 
AGREEMENT


1.     PURCHASE OF SHARES:  On the Closing Date (as hereinafter defined),
subject to the terms and conditions set forth in this Agreement, the Purchaser
hereby agrees to purchase, and the Company hereby agrees to sell, Three Hundred
Ninety-Five Thousand Eight Hundred and Five (395,805) shares of common stock
(the “Shares”) of the Company at a per-share purchase price of Sixteen and
One-Half Cents ($0.165) per share, representing the closing price for the
Company’s common stock on October 17, 2013, the day the Parties agreed in
principal to the terms hereof, for a total purchase price of Sixty-Five Thousand
Three Hundred and Seven Dollars and Eighty-One Cents ($65,307.81) (the “Purchase
Price”).


The Purchase Price will be paid to Company by Purchaser by full satisfaction of
accounts payable owed to Purchaser by the Company in the amount of Eleven
Thousand One Hundred and Twenty-Five Dollars ($11,125.00), and in full
satisfaction of a Promissory Note in the original principal amount of $53,750
entered into between Purchaser and the Company on or about December 31,
2012.   The principal and interest outstanding and owed to Purchaser on the
Promissory Note as of October 18, 2013 is Fifty-Four Thousand One Hundred
Eighty-Two Dollars and Eighty-One Cents ($54,182.81).
 
2.     CLOSING AND DELIVERY:
 
a)     Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Shares (the “Closing”) shall be
held simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”).  The
Closing shall take place at the offices of counsel for the Company set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer to the extent mutually acceptable to the
Parties hereto.
 
b)    At the Closing the Company and the Purchaser shall execute this
Agreement.  Within five (5) business days of the Closing, the Company will
deliver a stock certificate to the Purchaser, free from restrictions on transfer
except as set forth herein.


3.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER:  The Purchaser
hereby represents, warrants and agrees as follows:


a)    Purchase for Own Account.  Purchaser represents that he is acquiring the
Shares solely for his own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.
 
 
Page 1 of 10

--------------------------------------------------------------------------------

 
 
b)    Ability to Bear Economic Risk.  Purchaser acknowledges that an investment
in the Shares involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.
 
c)     Access to Information. The Purchaser acknowledges that the Purchaser has
been furnished with such financial and other information concerning the Company,
the directors and officers of the Company, and the business and proposed
business of the Company as the Purchaser considers necessary in connection with
the Purchaser’s investment in the Shares.  As a result, the Purchaser is
thoroughly familiar with the proposed business, operations, properties and
financial condition of the Company and has discussed with officers of the
Company any questions the Purchaser may have had with respect thereto.  The
Purchaser understands:


(i)    The risks involved in this investment, including the speculative nature
of the investment;


(ii)    The financial hazards involved in this investment, including the risk of
losing the Purchaser’s entire investment;


(iii)    The lack of liquidity and restrictions on transfers of the Shares; and


(iv)    The tax consequences of this investment.


The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.


d)    Shares Part of Private Placement.  The Purchaser has been advised that the
Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or qualified under the securities law of any state, on the ground,
among others, that no distribution or public offering of the Shares is to be
effected and the Shares will be issued by the Company in connection with a
transaction that does not involve any public offering within the meaning of
section 4(2) of the Act and/or Regulation D as promulgated by the Securities and
Exchange Commission under the Act, and under any applicable state blue sky
authority.  The Purchaser understands that the Company is relying in part on the
Purchaser’s representations as set forth herein for purposes of claiming such
exemptions and that the basis for such exemptions may not be present if,
notwithstanding the Purchaser’s representations, the Purchaser has in mind
merely acquiring the Shares for resale on the occurrence or nonoccurrence of
some predetermined event.  The Purchaser has no such intention.


e)    Purchaser Not Affiliated with Company.  The Purchaser, either alone or
with the Purchaser’s professional advisers (i) are unaffiliated with, have no
equity interest in, and are not compensated by, the Company or any affiliate or
selling agent of the Company, directly or indirectly; (ii) has such knowledge
and experience in financial and business matters that the Purchaser is capable
of evaluating the merits and risks of an investment in the Shares; and (iii) has
the capacity to protect the Purchaser’s own interests in connection with the
Purchaser’s proposed investment in the Shares.


 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
f)    Further Limitations on Disposition.  Purchaser further acknowledges that
the Shares are restricted securities under Rule 144 of the Act, and, therefore,
if the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Shares, those certificates will contain
a restrictive legend substantially similar to the following:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.


Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
unless and until:


(i)    There is then in effect a Registration Statement under the Act covering
such proposed disposition and such disposition is made in accordance with such
Registration Statement; or


(ii)    Purchaser shall have obtained the consent of the Company and notified
the Company of the proposed disposition and shall have furnished the Company
with a detailed statement of the circumstances surrounding the proposed
disposition, and if reasonably requested by the Company, Purchaser shall have
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration under the Act or
any applicable state securities laws.


Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Investors hereunder as long as the consent of
the Company is obtained.


g)    The Company was, in the past, a “shell” corporation as defined in Rule
12b-2 under the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule
144(i) promulgated under the Securities Act of 1933 (the “Securities Act”), and
therefore the Purchaser understands and acknowledges that he is restricted from
selling the Shares in a public market transaction until the earlier of (i) the
effectiveness of a registration statement filed by the Company, or (ii) until
the Company “cures” its shell status by meeting the following requirements:
 
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
(1)    the Company is no longer a shell company as defined in Rule 144(i)(1);
 
(2)    the Company has filed all reports (other than Form 8-K reports) required
under the Exchange Act for the preceding 12 months (or for a shorter period that
the issuer was required to file such reports and materials); and


(3)    the Company has filed current “Form 10 information” with the Commission
reflecting its status as an entity that is no longer an issuer described in Rule
144(i)(1), and at least one year has elapsed since the issuer filed that
information with the Commission.  See Rule 144(i)(2).


SearchCore filed “Form 10 information” on March 1, 2011 when it filed a
Registration Statement on Form S-1, and subsequently a Registration Statement on
Form 10 on January 31, 2013 for the purpose of becoming subject to the reporting
requirements of the Securities Exchange Act of 1934, which went effective
automatically sixty (60) days after its filing and accordingly SearchCore is
“cured” of its shell status as of the date hereof.  Notwithstanding the
foregoing, SearchCore could become subject to Rule 144(i) in the future if any
of the three obligations above are not satisfied.
 
h)    Accredited Purchaser Status (Please check one).  Purchaser
 
_____ is
 
_____ is not
 
an “accredited investor” as such term is defined in Rule 501 under the Act
because Purchaser either:
 
(i)    has a net worth of at least $1,000,000 (for purposes of this question,
Purchaser may include spouse's net worth and may include the fair market value
of home furnishings and automobiles, but must exclude from the calculation the
value of Purchaser’s primary residence and the related amount of any
indebtedness on primary residence up to the fair market value of the primary
residence (any indebtedness that exceeds the fair market value of the primary
residence must be deducted from net worth calculation)), or


(ii)    had an individual income of more than $200,000 in each of the two most
recent calendar years, and reasonably expects to have an individual income in
excess of $200,000 in the current calendar year; or along with Purchaser’s
spouse had joint income in excess of $300,000 in each of the two most recent
calendar years, and reasonably expects to have a joint income in excess of
$300,000 in the current calendar year.


 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse:  (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Sections 1202 of the Internal Revenue Code as it
was in effect prior to enactment of the Tax Reform Act of 1986.


For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for Federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts:  (i) the amount of any interest income received which is tax-exempt
under Section 103 of the Internal Revenue Code of 1986, as amended (the “Code”),
(ii) the amount of losses claimed as a limited partner in a limited partnership
(as reported on Schedule E of Form 1040), (iii) any deduction claimed for
depletion under Section 611 et seq. of the Code and (iv) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code as it was in effect prior to enactment of the Tax Reform Act of 1986.


i)     Purchaser Qualifications.


(i)           If the Purchaser is an individual, the Purchaser is over 21 years
of age; and if the Purchaser is an unincorporated association, all of its
members are of such age.


(ii)           If the Purchaser is a corporation, partnership, employee benefit
plan or IRA, the Purchaser was either:


(a)           not formed for the purpose of investing in the Shares, has or will
have other substantial business or investments, and is (please check one):


 
_____
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser; or



 
_____
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or

 
 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
 
_____
each of its shareholders, partners, or beneficiaries is an Accredited Purchaser;
or



 
_____
the plan is a self directed employee benefit plan and the investment decision is
made solely by a person that is an Accredited Purchaser; or



 
_____
a corporation, a partnership, or a Massachusetts or similar business trust with
total assets in excess of $5,000,000.



(b)           formed for the specific purpose of investing in the Shares, and is
an Accredited Purchaser because each of its shareholders or beneficiaries is an
Accredited Purchaser.


(iii)           If the Purchaser is a Trust, the Purchaser was either:


(a)           not formed for the specific purpose of investing in the Shares,
and is an Accredited Purchaser because (please check one):


 
_____
the trust has total assets in excess of $5,000,000 and the investment decision
has been made by a “sophisticated person”; or



 
_____
the trustee making the investment decision on its behalf is a bank (as defined
in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in
its fiduciary capacity; or



 
_____
the undersigned trustee certifies that the trust is an Accredited Purchaser
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Purchaser; or



 
_____
the undersigned trustee certifies that the trust is an Accredited Purchaser
because all of the beneficial owners of the trust are Accredited Investors



(b)           formed for the specific purpose of investing in the Shares, and
the undersigned trustee certifies that the trust is an Accredited Purchaser
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Purchaser.


 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
j)    Purchaser Authorization.  The Purchaser, if not an individual, is
empowered and duly authorized to enter into this Agreement under any governing
document, partnership agreement, trust instrument, pension plan, charter,
certificate of incorporation, bylaw provision or the like; this Agreement
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser in accordance with its terms; and the person signing this
Agreement on behalf of the Purchaser is empowered and duly authorized to do so
by the governing document or trust instrument, pension plan, charter,
certificate of incorporation, bylaw provision, board of directors or stockholder
resolution, or the like.


k)    No Backup Withholding.  The Social Security Number or taxpayer
identification shown in this Agreement is correct, and the Purchaser is not
subject to backup withholding because (i) the Purchaser has not been notified
that he or she is subject to backup withholding as a result of a failure to
report all interest and dividends or (ii) the Internal Revenue Service has
notified the Purchaser that he or she is no longer subject to backup
withholding.


l)    Restriction on Resale.  Purchaser acknowledges and agrees that, as a
material term of this Agreement, one-half (1/2) of the Shares (the “Lock-Up
Shares”) are subject to a lock-up and Purchaser will not sell, transfer, assign,
pledge, or otherwise attempt to sell, transfer, assign or pledge the Lock-Up
Shares in the open market or to any third party for a period of six (6) months
from the date hereof, and that any stock certificates representing the Lock-Up
Shares will reflect a legend to that effect.


4.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY:  The Company hereby
represents, warrants and agrees as follows:


a)     Authority of Company. The Company has all requisite authority to execute
and deliver this Agreement and to carry out and perform its obligations under
the terms of this Agreement.
 
b)      Authorization. All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares.  This Agreement,
when executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The issuance of the Shares will be validly issued, fully paid
and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Shares may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.
 
c)    Governmental Consents.  All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Shares, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.
 
 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
5.    INDEMNIFICATION:  The Purchaser hereby agrees to indemnify and defend the
Company and its officers and directors and hold them harmless from and against
any and all liability, damage, cost or expense incurred on account of or arising
out of:
 
(a)    Any breach of or inaccuracy in the Purchaser’s representations,
warranties or agreements herein;


(b)    Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein;


(c)    Any action, suit or proceeding based on (i) a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.


6.    MISCELLANEOUS:
 
a)    Binding Agreement.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the Parties.  Nothing in this Agreement, expressed or implied, is intended to
confer upon any third party any rights, remedies, obligations, or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.
 
b)    Governing Law; Venue.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents, made and to be performed entirely within the State of
California.  The Parties agree that any action brought to enforce the terms of
this Agreement will be brought in the appropriate federal or state court having
jurisdiction over Orange County, California, United States of America.
 
c)    Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
d)    Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
e)    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the Party
to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, or (c)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent as follows:
 
 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
 

 If to the Company:  
SearchCore, Inc.
26497 Rancho Parkway South
Lake Forest, CA 92630
Attn: Jim Pakulis
Facsimile (___)  ________________                                         

 

with a copy to:   
Clyde Snow & Sessions, P.C.
201 S. Main Street, 13th Floor
Salt Lake City, UT  84111
Attn: Brian A. Lebrecht
Facsimile (801) 521-6280    

 

 If to Purchaser:  
Sabas Carrillo
453 Spring St., Suite 508
Los Angeles, CA 90013
Facsimile (___) ________________          

 
or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.
 
f)    Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.
 
g)    Entire Agreement; Successors.  This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein. The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.
 
h)    Expenses.  Each Party shall pay their own expenses in connection with this
Agreement.  In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.


i)      Currency. All currency is expressed in U.S. dollars.


[remainder of page intentionally left blank; signature page to follow]
 
 
Page 9 of 10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Securities Purchase
Agreement as of the date first written above.


“Company”
 
“Purchaser”
     
SearchCore, Inc.,
 
/s/ Sabas D. Carillo
a Nevada corporation  
Sabas D. Carrillo, an individual
           
/s/ Jim Pakulis
   
By: Jim Pakulis
   
Its: Chief Executive Officer
   

 
 
Page 10 of  10

--------------------------------------------------------------------------------